UNITED STATES SECURITIES AND EXCHANGE COMMISSION SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X] Definitive Information Statement CHINA INTERNATIONAL TOURISM HOLDINGS, LTD. (Name of Registrant As Specified In Charter) NEVADA (State or other jurisdiction of incorporation or organization) 1-10559 (Commission File Number) 65-1021346 (IRS Employer Identification Number) Suite 910, Yi An Plaza, 33 Jian She Liu Road, Guangzhou, P.R. China 510000 (Address of principal executive offices) (8629 ) 8436-8561 (Issuer's telephone number) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: Common Stock, Par Value 2) Aggregate number of securities to which transaction applies: 50,245,026 shares outstanding of Common Stock 3,295,000 shares of outstanding of Preferred Stock (convertible at a rate of 25 for 1) 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4) Proposed maximum aggregate value of transaction: N/A 5) Total fee paid: N/A [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: CHINA INTERNATIONAL TOURISM HOLDINGS, LTD. Suite 910, Yi An Plaza, 33 Jian She Liu Road, Guangzhou, P.R. China 510000 June 5, Dear Shareholder: The enclosed information statement is being furnished to shareholders of record on May 21, 2009 of China International Tourism Holdings, Ltd. (“CINH”, the “Registrant”, or the “Company”), a Nevada corporation, in connection with a proposal to amend the Company’s Articles of Incorporation to change the name of the corporation from China International Tourism Holdings, Ltd. to "China Logistics, Inc.", which was approved by action by written consent without a meeting of a majority of all shareholders entitled to vote on the record date (the “Name Change Proposal”). WE ARE NOT ASKING FOR A PROXY AND SHAREHOLDERS ARE NOT REQUESTED TO SEND US A PROXY Our board of directors has fully reviewed and unanimously approved the Name Change Proposal. Holders of 40,000,000 shares of our Common Stock and 2,636,000 shares of Convertible Preferred Stock (25 shares of our Common Stock for each share of Preferred Stock), representing approximately 79.84% of our shares entitled to vote on this matter have executed a written consent in favor of the proposals described herein. However, under federal law these proposals will not be effected until at least 20 days after a definitive Information Statement has first been sent to shareholders who have not previously consented. This Information Statement is first being mailed on or about June 15, 2009 to the holders of Common Stock as of the Record Date of May 21, 2009. By Order of the Board of Directors, /s/ Wanwen Su Wanwen Su Director 2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14C PROMULGATED THERETO CHINA INTERNATIONAL TOURISM HOLDINGS, LTD. CONTENTS Section Page Introduction Item 1. Information Required by Items of Schedule
